Title: To John Adams from James Lovell, 14 December 1780
From: Lovell, James
To: Adams, John


     private
     
      My dear Sir
      
       14 Decr. 1780
      
     
     In my Letter of the 9th. I mentioned the Receipt of yours to the President of June 26. I inclose a Resolve passed in Consequence of the Report of a Committee: Lovell, Houston and a judicious amiable Col. Motte of Sth. Carolina.
     On the morning of the date of the Resolve a Duplicate of that Letter had been received covering two Papers more than had been inclosed in the Original; one of which was of a nature to encrease the worth of the Resolve to you; because you ought to be thence induced to think that very suitable Retrospect will be made to the autrement que vous if at any time hereafter we should see or hear of a je crains Monsieur Adams. He is but a superficial Observer of Men and Things who does not know that Truth may shake hands with Falsehood when the Scrutiny is merely which of the two is the Cause of Offence.
     In the Copies which Mr. Searle gave you respecting Mr. Laurens and his Powers you should notice well the secretary because on that ground you may advance rightly as to J. Thaxter. If you have any doubts on this head I will at any time and in full season remove them by Extracts from our home Constitutions.
     I communicate to you by this Opportunity part of what you will perceive I requested another some time ago to make known to you. If Bell and Josiah or either of them reached France or Spain safely with their papers to your knowledge you stand in no Necessity of forwarding 28, 29. It is not for the most obvious reason only that I now send them. Georg. and S.C. if we properly see them in this Meridian act not wisely, resolutely, on good Foresight like Virg. in opposition to the unreasonable exclusive river claim of Madrid countenanced in some degree perhaps by Gaul as I think it was clear in the Reign of Gerard here.
     J. Jay will as appears to me manage knowingly and firmly apprehensive at the same time of what I last suggested, tho Carmichael seems either from inclination or Blindness to lean the other Way; which is I suppose one of the Causes of the Chagrin which has been very confidentially communicated to G. Morris and thence in like Manner to me; arising from the Reflection of having forwarded himself the choice of C. to be secre. C. was always a Gerardite.
     Mr. Laurens had my very particular request to tell exactly what ought in Justice and Equity Propriety to be done in the Case of Dumas. Is he alltogether an Instrument in the hands of Dean and F. and the French minister in Holland. An Expectation is formed of something beneficial to his wife and child. Pensionaries of this Union!!!
    